           Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 1 of 20



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                                  DISTRICT OF COLUMBIA

IN RE SEARCH OF:                       )
                                       )     Crim. No.
THE PREMISES LOCATED AT                )
3415 BROWN ST., NW #A                  )
WASHINGTON, DC 20010                   )

      AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
                     WARRANT TO SEARCH AND SEIZE

       I, Jenny M. Cutalo-Patterson, a Special Agent with the Federal Bureau of Investigation

(FBI), Washington Field Division, Washington, D.C., being duly sworn, depose and state as

follows:

       1. Your affiant has been employed with the FBI since October 2005, and is currently

assigned to the Washington Field Office, Northern Virginia Resident Agency (NVRA). Since

joining the FBI, I have investigated violations of federal law involving Counterintelligence

matters and currently investigate federal violations concerning child pornography and the sexual

exploitation of children. I have gained experience in conducting such investigations, through

formal classroom training, and on-the-job training.         Your affiant has been involved in

investigations involving the exploitation of children, including offenses involving the

dissemination of child pornography on the Internet via computer.

       2. As a federal agent, I am authorized to investigate violations of laws of the United

States and as a law enforcement officer I am authorized to execute warrants issued under the

authority of the United States.

       3. This affidavit is made in support of an application for a warrant to:

                a. search the entire premises located at 3415 Brown St., NW #A, Washington, DC


                                                1
         Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 2 of 20



20010 (the “SUBJECT PREMISES”), which is more particularly described in Attachment A,

inclusive of the computers, computer hardware (including peripheral input/output devices),

computer software, and computer related documentation found there; and

                b. seize the items specified in Attachment B, which constitutes instrumentalities,

fruits, contraband, and evidence of violations of Title 18, United States Code Sections 2252 and

2252A.

         4. The statements contained in this affidavit are based on your affiant's knowledge,

information provided to me, and through a review of reports and database records.

         5. Because I submit this affidavit for the limited purpose of securing a search warrant,

your affiant has not included each and every fact known to me concerning this investigation.

Your affiant has set forth only the facts believed necessary to establish probable cause to believe

that violations of Title 18, United States Code, Sections 2252 and 2252A have occurred and that

evidence of those violations is located at the SUBJECT PREMISES.

         6. Terms in this Affidavit and its Attachments are defined below.

                      STATUTORY AUTHORITY AND DEFINITIONS

         7.   This investigation concerns alleged violations of Title 18, United States Code,

Sections 2252 and 2252A, relating to material involving the sexual exploitation of minors.

Descriptions of the relevant statutes and definitions are provided below:

                a. Title 18 United States Code, Section 2252(a)(2), prohibits the knowing receipt

or distribution of any visual depiction of a minor engaging in sexually explicit conduct that has

been mailed or shipped or transported in interstate or foreign commerce.

                b. Title 18 United States Code, Section 2252(a)(4), prohibits the possession of one

or more books, magazines, periodicals, films or other materials which contain visual depictions

                                                 2
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 3 of 20



of minors engaged in sexually explicit conduct that have been transported in interstate or foreign

commerce or that were produced using materials that have traveled in interstate or foreign

commerce.

               c. Title 18 United States Code, Section 2252A(a)(2) prohibits the knowing receipt

or distribution of any child pornography - or any material that contains child pornography - that

has been mailed or shipped or transported in interstate or foreign commerce by any means,

including by computer.

               d. Title 18 United States Code, Section 2252A(a)(5)(B) prohibits the knowing

possession of any book, magazine, periodical, film, videotape, computer disk, or other material

that contains an image of child pornography that has been mailed or shipped or transported in

interstate or foreign commerce by any means, including computer, or that was produced using

materials that have been mailed or shipped or transported in interstate or foreign commerce by

any means, including by computer.

               e.      “Child Erotica” as used herein, means materials or items that are sexually

arousing to persons having a sexual interest in minors but that are not, in and of themselves,

obscene or that do not necessarily depict minors in sexually explicit poses or positions.

               f.      “Child Pornography” as used herein, includes the definition in 18 U.S.C. §

2256(8) (any visual depiction of sexually explicit conduct where (a) the production of the visual

depiction involved the use of a minor engaged in sexually explicit conduct, (b) the visual

depiction is a digital image, computer image, or computer-generated image that is, or is

indistinguishable from that of a minor engaged in sexually explicit conduct or (c) the visual

depiction has been created, adapted, or modified to appear that an identifiable minor is engaged

in sexually explicit conduct), as well as any visual depiction, the production of which involves

                                                 3
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 4 of 20



the use of a minor engaged in sexually explicit conduct (see Title 18, United States Code,

Sections 2252 and 2256(2)).

               g.      “Visual depictions” include undeveloped film and videotape, and data

stored on computer disk or by electronic means, which is capable of conversion into a visual

image. See Title 18, United States Code, Section 2256(5).

               h.      “Sexually explicit conduct” means actual or simulated (a) sexual

intercourse, including genital-genital, oral-genital, anal-genital or oral-anal, whether between

persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic

abuse; or (e) lascivious exhibition of the genitals or pubic area of any persons. See Title 18,

United States Code, Section 2256(2).

               i.      “Computer” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1)

as “an electronic, magnetic, optical, electrochemical, or other high speed data processing device

performing logical, arithmetic, or storage functions, and includes any data storage facility or

communications facility directly related to or operating in conjunction with such device.”

               j.      “Computer hardware” as used herein, consists of all equipment that can

receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,

magnetic, or similar computer impulses or data.          Computer hardware includes any data-

processing devices (including, but not limited to, central processing units, internal and peripheral

storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes and

other memory storage devices); peripheral input/output devices (including, but not limited to,

keyboards, printers, video display monitors and related communications devices such as cables

and connections); as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

                                                 4
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 5 of 20



               k.      “Computer software” as used herein, is digital information which can be

interpreted by a computer and any of its related components to direct the way they work.

Computer software is stored in electronic, magnetic or other digital form. It commonly includes

programs to run operating systems, applications and utilities.

               l.      “Computer-related documentation” as used herein, consists of written,

recorded, printed or electronically stored material which explains or illustrates how to configure

or use computer hardware, computer software or other related items.

               m.      “Computer passwords and data security devices” as used herein, consist of

information or items designed to restrict access to or hide computer software, documentation or

data. Data security devices may consist of hardware, software or other programming code. A

password (a string of alpha-numeric characters) usually operates a sort of digital key to “unlock”

particular data security devices. Data security hardware may include encryption devices, chips

and circuit boards. Data security software of digital code may include programming code that

creates “test keys" or “hot keys", which perform certain pre-set security functions when touched.

Data security software or code may also encrypt, compress, hide or “booby-trap” protected data

to make it inaccessible or unusable, as well as reverse the progress to restore it.

               n.      The terms “records”, “documents” and “materials” as used herein, include

all information recorded in any form, visual or aural, and by any means, whether in handmade

form (including, but not limited to, writings, drawings, painting), photographic form (including,

but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,

photocopies), mechanical form (including, but not limited to, phonograph records, printing,

typing) or electrical, electronic or magnetic form (including, but not limited to, tape recordings,

cassettes, compact discs, electronic or magnetic storage devices such as floppy diskettes, hard

                                                  5
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 6 of 20



disks, CD-ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media

Cards (MMCs), memory sticks, optical disks, printer buffers, smart cards, memory calculators,

electronic dialers or electronic notebooks, as well as digital data files and printouts or readouts

from any magnetic, electrical or electronic storage device).

               o. IP Address: The Internet Protocol address (or simply “IP address”) is a unique

numeric address used by computers on the Internet. An IP address looks like a series of four

numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer

attached to the Internet must be assigned an IP address so that Internet traffic sent from and

directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

                       COMPUTERS AND CHILD PORNOGRAPHY

       8.    Based upon my training and experience as well as my discussions with others

involved in child pornography and enticement investigations, computer and computer technology

have revolutionized the way in which child pornography is produced, distributed, received and

possessed:

               a. Child pornographers can now transfer photographs onto a computer directly

from a digital camera or from a regular camera a scanner. A computer’s electronic storage

media (commonly referred to as a hard drive) can store tens of thousands of images at very high

resolution. In addition, magnetic storage located in host computers makes it possible to use a

video camera to capture an image, process that image in a computer with a video capture board,

and save that image in another country. Once done there is no readily apparent evidence at the

                                                 8
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 7 of 20


“scene of the crime”. Only careful laboratory examination of electronic storage devices can

recreate the evidence trail.

               b. A modem allows any computer to connect to another computer through the use

of telephone, cable or wireless connection to allow contact with millions of computers around

the world. The Internet and its World Wide Web provide child pornographers several relatively

secure and anonymous ways to obtain, view, and trade child pornography. Users can find

individuals with similar interests or child pornography websites.           Distributors can use

memberships and subscription-based websites to conduct business.

               c. Collectors and distributers of child pornography can set up an account with a

remote computing service that provides e-mail services and electronic file storage. Evidence of

such online storage of child pornography may be found on the user’s computer.

               d. As is the case with most digital technology, communications by way of

computer can be saved or stored on the computer used for these purposes.              Storing this

information can be intentional, i.e., by saving an e-mail as a file on the computer or saving the

location of one's favorite websites in, for example, "bookmarked" files. Digital information can

also be retained unintentionally, e.g., traces of the path of an electronic communication may be

automatically stored in many places (e.g., temporary files or Internet Service Provider client

software, among others). In addition to electronic communications, a computer user's Internet

activities generally leave traces or "footprints" in the web cache and history files of the browser

used. A forensic examiner can often recover evidence which shows that a computer contains

peer to peer software, when the computer was sharing files and even some of the files which

were uploaded or downloaded.         Such information may be maintained indefinitely until

overwritten by other data.


                                                9
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 8 of 20


       9. Computers have also revolutionized the way individuals can communicate with each

other making it easier to entice minors. Individuals now have access to social media, email, and

chat platforms on computers and almost all smartphones, therefore, making access to minors

constant and almost immediate.

                    CHARACTERISTICS OF CHILD PORNOGRAPHERS

       10.     Based upon your affiant's experience and training, the following traits and

characteristics are generally found to exist and be true in cases involving individuals who collect

child pornography:

               a.      The majority of individuals who collect child pornography are persons

who have a sexual attraction to children. They receive sexual gratification and satisfaction from

sexual fantasies fueled by depictions of children that are sexual in nature.

               b.      The majority of individuals who collect child pornography collect

sexually explicit materials, which may consist of photographs, magazines, motion pictures, video

tapes, books, slides, computer graphics or digital or other images for their own sexual

gratification. The majority of these individuals also collect child erotica, which may consist of

images or text that do not rise to the level of child pornography but which nonetheless fuel their

deviant sexual fantasies involving children.

               c.      The majority of individuals who collect child pornography often seek out

like-minded individuals, either in person or on the Internet, to share information and trade

depictions of child pornography and child erotica as a means of gaining status, trust, acceptance

and support. This contact also helps these individuals to rationalize and validate their deviant

sexual interest and associated behavior. The different Internet-based vehicles used by such

individuals to communicate with each other include, but are not limited to, P2P, e-mail, e-mail


                                                 10
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 9 of 20


groups, bulletin boards, IRC (Internet Relay Chat), newsgroups, instant messaging and other

similar vehicles.

               d.      The majority of individuals who collect child pornography maintain

books, magazines, newspapers and other writings, in hard copy or digital medium, on the subject

of sexual activities with children as a way of understanding their own feelings toward children,

justifying those feelings and finding comfort for their illicit behavior and desires.             Such

individuals rarely destroy these materials because of the psychological support they provide.

               e.      The majority of individuals who collect child pornography often collect,

read, copy or maintain names, addresses (including e-mail addresses), phone numbers, or lists of

persons who have advertised or otherwise made known in publications and on the Internet that

they have similar sexual interests. These contacts are maintained as a means of personal referral,

exchange or commercial profit. These names may be maintained in the original medium from

which they were derived, in telephone books or notebooks, on computer storage devices or

merely on scraps of paper.

               f.      The majority of individuals who collect child pornography rarely, if ever,

dispose of their sexually explicit materials and may go to great lengths to conceal and protect

from discovery, theft and damage their collections of illicit materials. They almost always

maintain their collections in the privacy and security of their homes or other secure location.

               g. Likewise, such individuals often maintain their child pornography images in a

digital or electronic format in a safe, secure and private environment, such as a computer and

surrounding area. These child pornography images are often maintained for several years and

are kept close by, usually at the possessor’s residence, inside the possessor’s vehicle, or, at times,

on their person, to enable the individual to view the child pornography images, which are valued


                                                 11
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 10 of 20


highly. Some of these individuals also have been found to download, view, and then delete child

pornography on their computers or digital devices on a cyclical and repetitive basis; however,

evidence of such activity, including deleted child pornography, often can be located on these

individuals’ computers and digital devices through the use of forensic tools.

              PROBABLE CAUSE TO SEARCH THE SUBJECT PREMISES

       11.   This application concerns the use of a Kik Messenger account to receive and

distribute child pornography. Kik Messenger is a chat application for mobile devices in which

users can send text messages, pictures, and videos to other users. Users can communicate

directly with an individual or with multiple users in a group chat. When signing up for a Kik

account, a user supplies an email address (which does not have to be verified), a unique

username, and a display name that is seen when chatting with others. Kik conversations,

uploaded pictures/videos during the chats, can be forensically extracted or video recorded from a

mobile device. When reviewing an extracted Kik chat, an investigator will typically see a

screenshot from that video, or an icon indicative of a video file.

       12. Last year, the Salt Lake City Division of the FBI had an investigation on Kik user

“KitB10”, identified as Daxton T.B. Hansen. The FBI discovered that Hansen maintained his

Kik account to share, post, and trade images of child pornography. In April 2017, the Salt Lake

City Division conducted a search warrant on Hansen’s residence and seized multiple electronic

devices, several of which contained possible child pornography. During the interview conducted

with Hansen, he admitted to viewing and sharing child pornography for approximately two years

on Kik using the “KitB10” profile.         Additionally, the FBI learned that Hansen was in

communication with hundreds of users on Kik and was the Administrator of multiple child

pornography groups on Kik, in which the members traded nude images or videos of young


                                                 12
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 11 of 20


prepubescent boys engaged in various sexual acts.        Hansen and the other Kik users he

communicated with frequently traded child pornography via Dropbox, pCloud, and other cloud

based storage. Hansen provided consent for FBI to assume his Kik identity in an undercover

capacity.

       13. Based on Hansen’s consent, an undercover agent (UC) in the Salt Lake City Division

assumed Hansen’s “KitB10” Kik account and conducted several undercover sessions during

April and May 2017. On or about April 29, 2017, the Kik user “cjbwdc” with display name

“Trading Dropbox” joined a Kik group called “Boys links Only! Send On Entry Or be kicked”.

Hasen was one of the moderators of this Kik group. Shortly after joining, one of the other

moderators tells the user “cjbwdc” that the account needs to “send or leave”, which in my

training and experience usually means that a user must post child pornography in order to remain

an active member of the group User “cjbwdc” posts “young right” and the moderator responds

“boys only”. Then on April 29, 2017, at approximately 10:07 p.m., the account “cjbwdc” posted

a Dropbox link to the group. The content of this link is unknown as the UC was not able to

obtain the content at the time the UC observed the link, and the content is no longer available.

There were five additional UC sessions conducted in May 2017 in which “cjbwdc” was still a

member of this same Kik group. During these sessions, other Droplinks were posted to the

group that contain possible child pornography. Additionally, comments are made by other

members in the group about incest, young boys, age 10 and under, 5 year olds, toddler age, or

dad/son. Around May 22, 2017, the UC was removed from the group, presumably for failing to

distribute child pornography to the other members of the group.

       14. Before the UC was removed from the group, the UC downloaded possible child

pornography that would have been available to the members of the Kik group, including


                                              13
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 12 of 20


“cjbwdc”. The following are examples of what was downloaded from the available links:

               a. The file titled “9(1) copy.mp4” is a video file that depicts what appears to be a

naked prepubescent male in the shower with an adult male, of which only his penis can be seen.

The child performs oral sex on the adult male penis, licks the penis, and masturbates the penis.

The adult male masturbates himself with his penis pressed against the child’s mouth. The adult

male then masturbates himself to completion near the child’s mouth and the child then licks

some of the ejaculate.

               b. The file titled “NV-0139 GAY PRETEEN KDV 06.mpg” is a video depicting

what appears to be two prepubescent clothed male children sitting on a bed. During the video

the children undress, masturbate each other, masturbate themselves, and have oral and anal sex

with each other.

               c. The file titled “Night25.avi” is a video that depicts a prepubescent naked male

child on top of a naked adult male, who appears to be lying on bed. The child masturbates the

male penis and performs oral sex on the male penis. The video then appears to show the male

penis being inserted into the child’s anus while the child holds the penis. The male then

masturbates the child’s penis. The male has anal sex with the child while masturbating the child.

The video has the words “AaronGermany Production” across the bottom the entire time.

       15. From approximately October 12-19, 2017, the UC engages “cjbwdc” directly by

stating “Hey anything new to trade?” and “I have links”. “cjbwdc” responds with “send young”.

The UC asks “what age do u have? or do you want?”. “cjbwdc” responds “Under 12”. The UC

makes several posts after this which were not answered by “cjbwdc”.

       16. A subpoena was issued to Kik for information on the user account “cjbwdc” and the

results dated 07/17/17 revealed an email address of cjbwdc11@gmail.com, an account


                                                14
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 13 of 20


registration date of 06/04/15, and as of 06/12/17 an iPhone was being utilized to access Kik.

Additionally, Internet Protocol (IP) Address records from 06/19/17 to 07/12/2017 show

71.62.172.90 as the only IP being used during this time frame. A subpoena was issued to

Comcast for IP address 71.62.172.90 on 06/19/2017. The results dated 08/14/17 reveal the

subscriber to be Will SMITH, 20362 Mount Pleasant Ter, Ashburn VA 20147, 814-688-6065.

The records also reveal this IP was assigned to SMITH as of 03/02/17 through 08/14/17, which

was the date range of the subpoena returns. This IP assignment date range also overlaps with the

dates of the UC sessions.

       17. A subpoena was issued to Google for the cjbwdc11@gmail.com account. The results

dated 11/01/17 revealed the account was created on 08/10/15 to CJ Beed. There were no IP logs

associated with this account.

       18. A subpoena was issued to Kik for “cjbwdc” and the results dated 01/10/18 revealed

the account was still active and as of 01/10/18 an iPhone was still being utilized to access Kik.

Additionally, there were several IP address associated with this account from 12/11/17 to

01/10/18. Three of the IP addresses were for Verizon and a subpoena was issued for those IP

addresses. The results of the subpoena on 01/16/18 indicate these were Verizon Wireless Mobile

IP addresses. An examination of the information provided by Verizon identified the target

telephone number that utilized these IP addresses to be 214-949-0996. The subscriber was

identified as Raventek Solution Partners, 13900 Lincoln Park Drive, Ste. 150, Herndon, VA

20171. The account for this telephone number has been active since 05/13/17 and was currently

active as of the date of the subpoena.        The IMEI for the telephone was provided as

355342081245513. There was an additional IP address that resolved to Comcast for 12/30/17

and 01/02/18, in which the subscriber was Jeffrey Marn, 3415 Brown St, NW #A, Washington,


                                               15
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 14 of 20


DC 20010.

       19. In February 2018, a 2703(d) Court Order was issued to Apple, Inc. for information

pertaining to telephone number 214-949-0996. The return information provided by Apple, Inc.

included the customer to be Corey GIRMAN, 3425 Porter St., NW, Washington, DC with an

email address of coreymgirman@yahoo.com.

       20. In August 2018, an open source query for “cjbwdc” was conducted. Dozens of

postings were located on the website “Sexting on Kik” (www.sextingonkk.com) beginning in

February 2016 through May 2018 linked “cjbwdc” to Kik account “chelsbbbb”. The “Sexting on

Kik” profile username, “Cjbusa”, was created in February 2016 with a most recent posting in

September 2018. In order to contact “Cjbusa”, the user posts provide the Kik contact name

“cjbwdc” or “chelsbbbb” or both. The user “Cjbusa” had approximately 75 threads on the

account related to the trading of Dropbox links containing child pornography. Examples are as

follows:

              a. June 27, 2016 titled “Dropboxtrade Group” and with contents “if you want to

trade young, send a link to start. If you want to be added to the group, send two young links and

I will add you, we trade daily. Kik chelsbbbb of cjbwdc”.

              b. May 12, 2018 titled “Young Dropbox Group” and with contents “Have an

active young Dropbox trading group. Send 2 links and I’ll add you to the group. Must be young.

Under 15. Kik: chelsbbbb”.

              c. September 5, 2018 titled: “Young trading group” and with contents “Young

links (Dropbox/mega) only, send 2 links and I’ll add you to the group  we are active, please be

active too. And be girls or boys  Young, young bjs, young lesbian, young fucking :P Kik:

chelsbbbb” Followed by numerous smiley face emojis.


                                               16
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 15 of 20


       21. A Grand Jury subpoena was issued to Kik for “chelsbbb” and the results dated

08/15/18 revealed the user name to be “C B” with an unconfirmed email address of

chelsbbbb@gmail.com, an account registration date of 01/21/16 and an iPhone was being

utilized to access Kik. Additionally, there were IP address associated with this account from

07/19/18 to 08/09/18. The most recent IP address was 73.163.34.138. A Grand Jury subpoena

was issued to Comcast for this IP address during the time frame provided by Kik. The results

provided by Comcast dated 08/22/2018 revealed the subscriber was still Jeffrey Marn, 3415

Brown St, NW #A, Washington, DC 20010.

       22. Open source and law enforcement sensitive information revealed Corey GIRMAN

resides at 3415 Brown St., NW, Washington, DC (the SUBJECT PREMISES) as of February

2018. Information provided by the United States Postal Inspection Service (USPIS) that Corey

Girman receives mail at the SUBJECT PREMISES and had put in a change of address to that

location in December 2017.       Additionally, a professional networking profile was located

indicating GIRMAN is a Systems Engineer at Raventek Business Group.

       23. Utilizing the information that GIRMAN resides at the SUBJECT PREMISES, which

is where the IP addresses for the most recent activity of both Kik accounts “cjbwdc” and

“chelsbbbb”, coupled with GIRMAN appearing to be employed at RavenTek, which is the

company providing the telephone number associated with IP addresses linked to activity of the

“cjbwdc” Kik account, and based on the fact that a Kik username cannot be reused, it is believed

that GIRMAN is the user of the “cjbwdc” and “chelsbbbb” Kik accounts.

                  SEARCH AND SEIZURE OF COMPUTER SYSTEMS

       24.     Your affiant knows that when a computer user saves a file to the computer's hard

drive or other storage media, the system assigns the data to specific clusters or locations on the


                                               17
        Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 16 of 20


media, which are then reserved. The event may also be recorded in other files on the computer

such as .dat and link files. If the user later deletes a file, the data is not actually erased, but rather

the system marks those previously reserved clusters as once again being available for use. The

original data is still intact on the media. The data is recoverable until it is overwritten either by

the use of a "wiping" program or when new files are saved and assigned the same clusters. The

process of overwriting may not eradicate the entire file, leaving portions available for recovery.

It is therefore possible that the data can be recovered for an extended period of time even after

the file itself has been "deleted". It is not unusual for this data to remain on the computer for

months or years later. Until the data is overwritten, it is still in a recoverable state. Comparison

of this recoverable data to known file names, files or images, can assist in establishing whether

the computer was in fact used at some time to commit or facilitate the commission of the offense

of possession, receipt and/or distribution of images of child pornography.

        25.     Your affiant knows from training and experience that persons trading in,

receiving, distributing or possessing images involving the exploitation of children or those

interested in the actual exploitation of children often communicate with others through

correspondence or other documents (whether digital or written) which could tend to identify the

origin of the images as well as provide evidence of a person's interest in child pornography or

child exploitation.

        26.     Your affiant knows from training and experience that files related to the

exploitation of children found on computers are usually obtained from the Internet using

application software which often leaves files, logs or other file remnants which would tend to

show the exchange, transfer, distribution, possession or origin of the files. Also, computer

software or hardware exists that allows persons to share Internet access over wired or wireless


                                                   18
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 17 of 20


networks allowing multiple persons to appear on the Internet from the same IP address.

Examinations of these items can reveal information about the authorized or unauthorized use of

an Internet connection at the residence.

       27.     Searches and seizures of evidence from computers commonly require agents to

download or copy information from the computers and their components, or seize most or all

computer items (computer hardware, computer software, and computer related documentation) to

be processed later by a qualified computer expert in a laboratory or other controlled

environment. This is almost always true because of the following:

               a.      Computer storage devices (like hard disks, diskettes, tapes, laser disks,

magneto opticals and others) can store the equivalent of thousands of pages of information.

When the user wants to conceal criminal evidence, he or she often stores it in random order with

deceptive file names. This requires searching authorities to examine all the stored data to

determine whether it is included in the warrant. This sorting process can take days or weeks,

depending on the volume of data stored, and it would be generally impossible to accomplish this

kind of data search on site; and

               b.      Searching computer systems for criminal evidence is a highly technical

process requiring expert skill and a properly controlled environment. The vast array of computer

hardware and software available requires even computer experts to specialize in some systems

and applications, so it is difficult to know before a search which expert should analyze the

system and its data. The search of a computer system is an exacting scientific procedure which

is designed to protect the integrity of the evidence and to recover hidden, erased, compressed,

password-protected or encrypted files. Since computer evidence is extremely vulnerable to

tampering or destruction (which may be caused by malicious code or normal activities of an


                                               19
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 18 of 20


operating system), the controlled environment of a laboratory is essential to its complete and

accurate analysis.

       28.     In order to fully retrieve data from a computer system, the analyst needs all

magnetic storage devices as well as the central processing unit (CPU). In cases involving child

pornography where the evidence consists partly of graphics files, the monitor(s) may be essential

for a thorough and efficient search due to software and hardware configuration issues. In

addition, the analyst needs all the system software (operating systems or interfaces and hardware

drivers) and any applications software which may have been used to create the data (whether

stored on hard drives or on external media).

       29.     In addition, there is probable cause to believe that the computer and its storage

devices, the monitor, keyboard, modem, and router are all instrumentalities of the crime(s),

within the meaning of 18 U.S.C. §§ 2251 through 2256, and should all be seized as such.

          COMPUTER EXAMINATION METHODOLOGY TO BE EMPLOYED

       30.     The examination procedure of electronic data contained in computer hardware,

computer software, and/or memory storage devices may include the following techniques (the

following is a non-exclusive list, as other examination procedures may be used):

               a.      examination of all of the data contained in such computer hardware,

computer software and/or memory storage devices to view the data and determine whether that

data falls within the items to be seized as set forth herein;

               b.      searching for and attempting to recover any deleted, hidden or encrypted

data to determine whether that data falls within the list of items to be seized as set forth herein

(any data that is encrypted and unreadable will not be returned unless law enforcement personnel

have determined that the data is not (1) an instrumentality of the offenses, (2) a fruit of the


                                                  20
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 19 of 20


criminal activity, (3) contraband, (4) otherwise unlawfully possessed or (5) evidence of the

offenses specified above);

              c.      surveying various file directories and the individual files they contain;

              d.      opening files in order to determine their contents;

              e.      scanning storage areas;

              f.      performing key word searches through all electronic storage areas to

determine whether occurrences of language contained in such storage areas exist that are likely

to appear in the evidence described in Attachment B; and/or

              g.      performing any other data analysis technique that may be necessary to

locate and retrieve the evidence described in Attachment B.

                                        CONCLUSION

       31.    Based upon the above information, there is probable cause to believe that (1) an

individual residing at the SUBJECT PREMISES used a mobile device and/or computer

connected to the Internet located within the SUBJECT PREMISES to violate Title 18, United

States Code, Sections 2252 and 2252A, which make it a federal crime for any person to produce,

knowingly receive , distribute or possess child pornography; and (2) the fruits, evidence,

contraband, and instrumentalities of these offenses, described in Attachment B are located at the

SUBJECT PREMISES.

       32.    Based upon the foregoing, I respectfully request that this Court issue a search

warrant for the SUBJECT PREMISES, more particularly described in Attachment A, authorizing

the seizure of the items described in Attachment B.




                                                21
       Case 1:18-sw-00289-DAR Document 1-1 Filed 10/15/18 Page 20 of 20



                                                  Respectfully submitted,

                                                  ___________________________
                                                  Jenny M. Cutalo-Patterson
                                                  Special Agent
                                                  Federal Bureau of Investigation




Sworn and subscribed before me this _____ day of October, 2018.

_____________________________
Deborah A. Robinson
UNITED STATES MAGISTRATE JUDGE
District of Columbia




                                             22
